PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/503,562
Filing Date: 4 Jul 2019
Appellant(s): InterDigital VC Holdings, Inc.



__________________
Yin Shao 
                                               Registration No. 72,935
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 February 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Arguments
A. Rejection of claims 1-6 and 8-12 under 35 U.S.C. §101 alleging that the claimed invention is directed to a mathematical relationship without significantly more.  
           The Appellant argues that claim 1 recites a method for processing color images. In the present disclosure, an identical look-up table is applied to input values of color image data over at least two iterations. Such image processing is a very practical application.  Contrary to the Examiner holdings in the Final Office Action claims 1-6 and 8-12 are patent eligible under 35 U.S.C §101.  The Examiner has not provided the required prima facie showing under the revised Guidance that the present claims recite any of the above judicial exception groupings. In fact, Appellant respectfully submits that the present claimed invention does not fall into any of the above “abstract ideas” grouping exceptions which would require further analysis, since the claims do not recite any of mathematical concepts, certain methods of organizing human activity, and mental processes; as well as laws of nature and natural phenomena.
Furthermore, Appellant respectfully submits assuming arguendo that even if the Examiner finds that the present claimed invention falls under one of the above groupings of “abstract ideas” judicially created exceptions (Appellant does not concede), the present claimed invention is nevertheless patent eligible since the claims as a whole integrates the recited judicial exception into a practical application for the exception under the revised Guidance. 
             Examiner Response: 
            The Examiner respectfully disagree with Appellant’s argument.
            Regarding Appellant’s argument that claim 1 recites a method for processing color images. In the present disclosure, an identical look-up table is applied to input values of color image data over at least two iterations. Such image processing is a very practical application.   contrary to the Examiner holdings in the Final Office Action claims 1-6 and 8-12 are patent eligible under 35 U.S.C §101. the Examiner has not provided the required prima facie showing under the revised Guidance that the present claims recite any of the above judicial exception groupings. In fact, Appellant respectfully submits that the present claimed invention does not fall into any of the above “abstract ideas” grouping exceptions which would require further analysis, since the claims do not recite any of mathematical concepts, certain methods of organizing human activity, and mental processes; as well as laws of nature and natural phenomena.
The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50).  See also MPEP 2106.04(a)(2)(II).
	Regarding claim 1:
Step 1: 
Claim 1 meets step 1 requirement as it is directed towards a process, machine, manufacture or composition of matter which is/are statutory subject matter.  In this case, “A method” satisfies a “process” category.  
Step 2A, prong 1 test:
Claim 1 is analyzed to determine whether claim 1 is directed to any judicial exception
Does the claim recite an abstract idea, mathematical concepts, law of nature, or natural phenomenon?   claim 1 recites “A method of processing images, comprising: inputting values of color image data and applying an identical look-up table to said inputted values of color image data over at least two iterations”. Use of a look-up table and using identical look-up table over at least two iterations corresponds to mathematical relationship between an input value and an output value.  Claim 1 as whole recites mathematical relationship (abstract idea) as explained in detail below.
 The limitation of “A method of processing images, inputting values of color image data and applying an identical look-up table to said inputted values of color image data over at least two iterations” as drafted, is a process that, under its broadest reasonable interpretation, covers solving of mathematical relationship (abstract idea). It is further noted that input color image data is numerical values which is entered into the look-up table (mathematical relationship) in order to obtain an output value. That is, nothing in the claim element preclude solving mathematical relationship using mental process merely on paper and pencil. Accordingly, the claim recites an abstract idea (Step 2A, prong 1 test Abstract idea= Yes).
Step 2A, prong 2 test:
Claim 1  is  then analyzed if it requires an additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the exception – i.e., limitation that are indicative of integration into a practical application: improving to the functioning of a computer or to any other technology or technical field. Claim 1 recites “A method of processing images, inputting values of color image data and applying an identical look-up table to said inputted values of color image data over at least two iterations”. As noted above, nothing in the claim element preclude solving mathematical relationship using mental process merely on paper and pencil.  In the current claims, there is no additional elements in the claims that would integrate the abstract idea into a practical application.  The claim does not mention any improvement to a computer or to any other technology or technical field.  Therefore claim 1 is no more than abstract idea without significantly more (Step 2A: Prong Two Abstract Idea=Yes).
Consequently, the identified additional element taken into consideration individually or in combination of the steps performed fails to amount to significantly more than the abstract idea above.  
             
               B. Rejection of claims 1-6 and 8-12 under 35 U.S.C. §103 as being unpatentable over U.S.  Patent Application No. Publication No. 20120188229 A1 to Wan (Wan) in view of Samavi et al. (“Reduction of Look Tables for Computation of Reciprocal of Square Roots), (“Samavi”).  
             The Appellant argues that Wan and Samavi fail to teach applying an identical look-up Table to input values of color image data over two iteration as recited in independent claim 1. Starting from Wan and aiming to solve the objective technical problem, a skilled person would not be prompted to add the distinguishing features. In Wan, identical look up tables are not applied to input values of color image data. Turning to Samavi, look up tables are not identical over the iterations and are not applied to input values of color image data. Thus, the skilled person would not add the distinguishing feature to solve the objective technical problem after turning to Samavi. 
           Examiner Response: 
           Examiner respectfully disagree with Appellant’s argument.
           Regarding Appellant’s argument that Wan and Samavi fail to teach applying an identical look-up Table to input values of color image data over two iteration as recited in independent claim 1.

          First it is noted that the limitation “A method of processing images, comprising: inputting values of color image data and applying an identical look-up table to said inputted values of color image data over at least two iterations”.
           Wan disclose in Fig. 24 and paragraphs 0003 and 0097-0098 processing images (Color look-up tables (LUT) are used to transform input color signal presentations into output color signal representation which can be applied to drive display) comprising:  
         Wan disclose in Fig 24 and paragraphs 0003, 0098 inputting values of color image data and applying look-up tables to inputted values of color image data (Fig. 24 depicts the second method in 3D LUT context. 3D module 90 implements 3D interpolation to apply a first function H () to transform three input signals X1, X2, X3 into first output signal H (X1, X2, X3) as previously describe to 34D LUT module 10B shown in Fig. 2B. Module 92, which may be either an 1D LUT or processor which performs a mathematical operation, applies second function P () to transform one of the three input signals into second output P(X1). Multiplier 94 multiplies fir output signal H (X1, X2, X3) with second output signal P (X1). Adder 96 adds an optional range-shift constant C to multiplier 94’s H (X1,X2,X3) P(X1) output product to produce the final output G(X1, X2, X3). 
           As shown in Figure 24 and paragraph 0098, Wan has not explicitly shown applying and identical look-up table to inputted values of color image data over at least two iterations.
          However Wan, in paragraph 0117 disclose in some example embodiments, approximation errors that occur when color transformation values stored in color look-up tables are interpolated to produce color display drive signals are reduced by applying a pre-indexing function to the transformation values before they are stored in the look-up table, and by applying the same function to values extracted from the table during look-up operations. In some example embodiments, such errors can be reduced by providing one or more additional look-up tables to achieve higher order (i.e. more accurate) interpolation results that are achievable by interpolation of values stored in a single look-up table. Other example embodiments are described above. In the disclosure of Wan  above color transformation values stored in color look-up tables are interpolated to produce color display drive signals are reduced by applying a pre-indexing function to the transformation values before they are stored in the look-up table, and by applying the same function to values extracted from the table during look-up operations would obviously corresponds to applying and identical look-up table to inputted values of color image data over at least two iterations.
  In the same field of endeavor of applying look-up table to process data by interpolation Samavi in Fig. 2, page 2, left-column lines 14-20 disclose applying an identical look-up to inputted values of data over at least two iterations (“One of the cardinal factors for a better performance of a convergence method is the appropriate use of LUTs for generation of initial approximation. An appropriate initial point will result in reduced number of iterations and more precise result. Figure 2 shows the quadratic convergence of the Newton-Raphson algorithm implemented using a 64 x6 LUT”. The LUT used iteratively in Figure 2, being the 64x6 LUT, is seen as a n identical LUT).
            Samavi also disclose using identical look-up for data for interpolation for at least two iterations, Fig. 6, page 4, left-column, paragraph IV. Use OF INTERPOLATION IN MAIN TABLES, lines 6-21 (An approach for improving convergence method is the use of we call the “main look-up tables” (MLT) as apposed to “auxiliary” look-up tables (ALT). In that that the need for the costly multiplication is diminished. The simulation result shows that MLTs are more efficient than ALTs. Among the advantages of MLTs one can mention no occurrence of divergence in the final result, more accuracy and also smaller number of iterations. It can be deduced from simulation result that MLT with 11 bits of address and 23 bits would perform optimally. 
The sheer size of this table shows advantage over a best size 4095 x 25 ALT. The corresponding ALT had more than twice the capacity of the suggested MLT).  
            Therefore, it would have been obvious to one having ordinary skill in the art before the filing of the claimed invention to process images by interpolation, to input values of color image data and to apply an identical look-up table for interpolation to inputted values of color image over at least two iterations as shown by combination of Wan and Samavi because such a process would save the capacity of computing device and prosses the faster 
            
            For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted

/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                           
Conferees:
/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667 

/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                                                                                                                                                                                                                               

            Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.